



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Buchanan, 2018 ONCA 151

DATE: 20180214

DOCKET: C62775

MacPherson, Huscroft and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Robert William Buchanan

Appellant

Robert W. Buchanan, in person

Howard L. Krongold, duty counsel

Victoria Rivers, for the respondent

Heard: February 7, 2018

On appeal from the conviction entered on July 25, 2016 and
    the sentence imposed on September 7, 2016 by Justice J.R. Henderson of the
    Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant argues that there were no grounds to arrest him and no
    basis to issue a search warrant.  We disagree.

[2]

The trial judge properly considered the
Debot
criteria.  There
    was ample basis for the arrest and issuance of the warrant based on the police
    surveillance evidence.

[3]

The trial judge made no errors in fixing the sentence and there is no
    basis for concluding that there is any error in calculating pre-trial custody.

[4]

The appeals from conviction and sentence are dismissed.


